Exhibit 10.2

RESTRICTED STOCK AGREEMENT

AGREEMENT by and between KBR, Inc., a Delaware corporation (the “Company”) and
William P. Utt (“Employee”) made effective as of the date of the delivery of
shares for closing of the initial public offering of the Company (the “Grant
Date”).

1. Grant of Restricted Stock.

(a) Stock. Pursuant to the KBR, Inc. 2006 Stock and Incentive Plan (the “Plan”),
Employee is hereby awarded 129,410 shares of the Company’s common stock
(“Stock”), subject to the conditions of the Plan and this Agreement (the
“Restricted Stock”).

(b) Plan Incorporated. Employee acknowledges receipt of a copy of the Plan, and
agrees that this award of Restricted Stock shall be subject to all of the terms
and conditions set forth in the Plan, including future amendments thereto, if
any, pursuant to the terms thereof, which Plan is incorporated herein by
reference as a part of this Agreement. Except as defined herein, capitalized
terms shall have the same meanings ascribed to them under the Plan.

2. Terms of Restricted Stock. Employee hereby accepts the Restricted Stock and
agrees with respect thereto as follows:

(a) Forfeiture of Restricted Stock. In the event of termination of Employee’s
employment with the Company or any employing Subsidiary of the Company for any
reason other than (i) normal retirement on or after age sixty-five, (ii) death
or (iii) disability (disability being defined as being physically or mentally
incapable of performing either the Employee’s usual duties as an Employee or any
other duties as an Employee that the Company reasonably makes available and such
condition is likely to remain continuously and permanently, as determined by the
Company or employing Subsidiary), or except as otherwise provided in the last
two sentences of subparagraph (c) of this Paragraph 2, Employee shall, for no
consideration, forfeit all Restricted Stock to the extent then subject to the
Forfeiture Restrictions (as defined below). The obligation to forfeit and
surrender Restricted Stock to the Company upon termination of employment and the
prohibition against transfer in Paragraph 2(b) below are herein referred to as
“Forfeiture Restrictions.”

(b) Assignment of Award. The Restricted Stock may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of to the extent then subject to the Forfeiture Restrictions.

(c) Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse as
to the Restricted Stock in accordance with the following schedule provided that
Employee has been continuously employed by the Company or any of its
Subsidiaries or by Halliburton Company or any of its subsidiaries from the date
of this Agreement through the applicable lapse date.



--------------------------------------------------------------------------------

Lapse Date

  

Percentage of Total Number

of Restricted Stock

 

1st Anniversary of Grant Date

   20 %

2nd Anniversary of Grant Date

   40 %

3rd Anniversary of Grant Date

   60 %

4th Anniversary of Grant Date

   80 %

5th Anniversary of Grant Date

   100 %

Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse as to all
of the Restricted Stock on the earlier of (i) the occurrence of a Corporate
Change (as such term is defined in the Plan), or (ii) the date Employee’s
employment with the Company is terminated by reason of death, disability (as
determined above) or normal retirement on or after age sixty-five. In the event
Employee’s employment is terminated for any other reason, including retirement
prior to age sixty-five with the approval of the Company or employing
Subsidiary, the Committee which administers the Plan (the “Committee”) or its
delegate, as appropriate, may, in the Committee’s or such delegate’s sole
discretion, approve the lapse of Forfeiture Restrictions as to any or all
Restricted Stock still subject to such restrictions, such lapse to be effective
on the date of such approval or Employee’s termination date, if later.
Notwithstanding anything in this Agreement to the contrary, if Employee becomes
entitled to a payment pursuant to Section 3.3 of that certain Executive
Employment Agreement with KBR Technical Services, Inc. dated as of March 15,
2006, as the same may be amended or any similar provision of any successor
agreement thereto, then in conjunction with such payment the Company shall
either (i) pay Employee a lump sum cash amount equal to the Fair Market Value of
all shares of Restricted Stock that Employee forfeits under this Agreement on
his termination of employment that results in payment pursuant to said
Section 3.3 or (ii) cause the Forfeiture Restrictions with respect to all shares
of Restricted Stock hereunder to lapse on such termination of employment,
whichever the Company chooses in its sole discretion.

(d) Certificates. A certificate evidencing the Restricted Stock shall be issued
by the Company in Employee’s name, or at the option of the Company, in the name
of a nominee of the Company, pursuant to which Employee shall have voting rights
and shall be entitled to receive currently all dividends until the Restricted
Stock are forfeited pursuant to the provisions of this Agreement. The
certificate shall bear a legend evidencing the nature of the Restricted Stock,
and the Company may cause the certificate to be delivered upon issuance to the
Secretary of the Company or to such other depository as may be designated by the
Company as a depository for safekeeping until the forfeiture occurs or the
Forfeiture Restrictions lapse pursuant to the terms of the Plan and this
Agreement. Upon request of the Committee or its delegate, Employee shall deliver
to the Company a stock power, endorsed in blank, relating to the Restricted
Stock then subject to the Forfeiture Restrictions. Upon the lapse of the
Forfeiture Restrictions without forfeiture, the Company shall cause a new
certificate or certificates to be issued without legend in the name of Employee
for the shares upon which Forfeiture Restrictions lapsed. Notwithstanding any
other provisions of this Agreement, the issuance or delivery of any shares of
Stock (whether subject to restrictions or unrestricted) may be postponed for
such period as may be required to comply with applicable requirements of any
national securities exchange or any

 

2



--------------------------------------------------------------------------------

requirements under any law or regulation applicable to the issuance or delivery
of such shares. The Company shall not be obligated to issue or deliver any
shares of Stock if the issuance or delivery thereof shall constitute a violation
of any provision of any law or of any regulation of any governmental authority
or any national securities exchange.

3. Withholding of Tax. The Committee may make such provisions as it may deem
appropriate for the withholding of any taxes which it determines is required in
connection with this Award and unless otherwise approved by the Committee, the
Company shall reduce the number of shares of Stock that would have otherwise
been delivered to Employee by a number of shares of Stock having a Fair Market
Value equal to the amount required to be withheld.

4. Status of Stock. Employee agrees that the Restricted Stock will not be sold
or otherwise disposed of in any manner which would constitute a violation of any
applicable federal or state securities laws. Employee also agrees (i) that the
certificates representing the Restricted Stock may bear such legend or legends
as the Company deems appropriate in order to assure compliance with applicable
securities laws, (ii) that the Company may refuse to register the transfer of
the Restricted Stock on the stock transfer records of the Company if such
proposed transfer would be in the opinion of counsel satisfactory to the Company
constitute a violation of any applicable securities law and (iii) that the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Restricted Stock.

5. Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee of (i) the Company, a Parent Corporation or Subsidiary of the Company,
(ii) Halliburton Company or any subsidiary, or (iii) a corporation or a Parent
Corporation or subsidiary of such corporation assuming or substituting a new
award for this Award. Any question as to whether and when there has been a
termination of such employment, and the cause of such termination, shall be
determined by the Committee, or its delegate, as appropriate, and its
determination shall be final.

6. Committee’s Powers. No provision contained in this Agreement shall in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, to the extent delegated, in its delegate pursuant to the terms of
the Plan or resolutions adopted in furtherance of the Plan, including, without
limitation, the right to make certain determinations and elections with respect
to the Restricted Stock.

7. No Section 83(b) Election. Employee shall not make an election, under section
83(b) of the Code, to include an amount in income in respect of the award of
Restricted Shares under this Agreement.

8. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Employee.

9. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.

10. Section 409A. Notwithstanding anything in this Agreement to the contrary, if
any provision in this Agreement would result in the imposition of an applicable
tax under Section

 

3



--------------------------------------------------------------------------------

409A of the Code and related regulations and United States Department of the
Treasury pronouncements (“Section 409A”), that provision will be reformed to
avoid imposition of the applicable tax and no action taken to comply with
Section 409A shall be deemed to adversely affect the Employee’s rights under
this Agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all as of the date first above written.

 

KBR, INC. By:  

 

/s/ William P. Utt

Employee

 

4